 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7 ANTHONY R. BOYKINS,                                      Case No.: 3:19-cv-00485-MMD-WGC
 8           Plaintiff,                                                    ORDER
 9 v.                                                                   Re: ECF No. 34
10 C/O FRANK BEEDLE, et al.,

11           Defendants.
12

13
            Before the court is Plaintiff’s “Motion for Sanctions Against Rost C. Olsen Bar No. 14410
14
     and Defendant Gloria Carpenter.” (ECF No. 34.) Defendants opposed Plaintiff’s motion (ECF No.
15
     38) and Plaintiff has replied. (ECF No. 45.)
16
            Plaintiff states that he “believes that a fair sanction would be for this Honorable Court to
17
     sanction Defendants to $100.00 towards Plaintiff’s copy work limit to be paid by Attorney Olsen
18
     and for ESP to provide Plaintiff with 20 sheets of carbon paper, 10 Bic Ink Pens, 5 pencils, 10 large
19
     manilla envelopes, 50 legal envelopes, 200 sheets of blank paper.” He also suggests that the “State
20
     Bar of Nevada [should] be contacted regarding the unethical actions of Mr. Olsen for requesting
21

22
                                                      1
23
 1 Gloria Carpenter to submit perjured written statements knowing them to not be true.” (ECF No.

 2 34 at ECF pages 2 and 4.) 1

 3           The gravamen of Plaintiff’s motion, as best as the court can decipher, appears to be that
 4 Ms. Carpenter allegedly committed “perjury” with respect to her Declaration. (ECF No. 27-1.) The

 5 Declaration set forth Ms. Carpenter’s summary of Plaintiff’s medical conditions and treatment for

 6 such conditions. The motion also complains of Deputy Attorney General Rost’s non-compliance

 7 with orders of the court.

 8           As reflected in the court’s order of December 13, 2019 (ECF No. 32), the court was
 9 obviously displeased with the compilation of Plaintiff’s medical records submitted by Defendants,

10 which records were to have been specifically relevant to Plaintiff’s aborted CT scan, a

11 lesion/abscess on Plaintiff’s hip and a hernia condition. (Id. at 3.) The court was additionally

12 displeased with the submission of a declaration from a medical provider “with knowledge of

13 Plaintiff’s condition that discusses the status of future treatment with respect to the claimed lumps

14 on [Plaintiff’s] neck/spine and his hernia.” (Id. at 2.) However, the deficiency in Defendants’

15 filings does not rise to the level of sanctionable misconduct and the court will deny Plaintiff’s

16 motion.

17 ///

18 ///

19

20
     1
21    As Defendants noted, the pages hand numbered by Plaintiff as pages 2 and 3 were out of sequence.
     Thus, the court’s reference to the specific pages in Plaintiff’s motion will be made to the corresponding
     ECF page numbers.
22
                                                          2
23
 1

 2                                      CONCLUSION
 3        Plaintiff’s “Motion for Sanctions Against Rost C. Olsen Bar No. 14410 and Defendant
 4 Gloria Carpenter” (ECF No. 34) is DENIED.

 5        DATED: January 16, 2020.
 6                                          _________________________________________
                                            WILLIAM G. COBB
 7                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                               3
23
